 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
         ALLAL K. AMRANI, et al.,                        CASE NO. C19-844 RSM
 8
                      Plaintiffs,                        ORDER DENYING MOTION FOR
 9
                                                         TEMPORARY RESTRAINING ORDER
10             v.                                        AND GRANTING MOTION TO SEAL

11       U.S. BANK TRUST, N.A., AS TRUSTEE
         FOR LSF9 MASTER PARTICIPATION
12       TRUST, et al.,
13
                      Defendants.
14

15                                       I.      INTRODUCTION
16            This matter is before the Court on Plaintiff’s request for a temporary restraining order
17
     (“TRO”) (Dkt. #6) and request to seal (Dkt. #9).1 Plaintiff, Allal Amrani, principally seeks to
18
     restrain a foreclosure sale of real estate located at 20704 Des Moines Memorial Drive, SeaTac,
19
     Washington. Dkt. #7 at ¶ 1. If not restrained, Plaintiff indicates that the foreclosure will occur
20

21   on June 16, 2019. Dkt. #6. Plaintiff filed his Complaint and requested a TRO on the same day.

22   Plaintiff’s request is in the form of a one-page letter that provides, in substance:

23            RE: Urgency – Emergency
24
              My house-residence property is in foreclosure and it is posted for online auction
25            on the 16th of the month.

26
     1
       The Court construes Plaintiff’s letter request for the Court seal a letter from his health care
27   provider as a Motion to Seal and addresses the Motion below.


     ORDER – 1
               My Complaint is to stop the foreclosure and the auction and therefore it is urgent
 1             and of emergency nature that my case is reviewed immediately and hope it will
 2             be entered into record immediately, and my fee waiver should also be reviewed
               immediately [and] hope it is approved.
 3
     Id. (typographic alterations for clarity).2 However, Plaintiff has also verified the allegations of
 4
     his Complaint and has filed an affidavit and exhibits. Dkts. #5 and #7. The Court therefore
 5

 6   considers the three filings collectively as a Motion for TRO (“Motion”). However, upon review,

 7   the Court does not find it appropriate to grant Plaintiff’s requested relief at this time and

 8   accordingly denies the Motion.
 9
                                          II.     BACKGROUND3
10
               Plaintiff alleges that he owns a piece of property in SeaTac, Washington (the “Property”).
11
     Dkt. #7 at ¶ 1. The Property was acquired in 2006, by one of the defendants in pursuit of a joint
12
     business venture with Plaintiff. Id. at ¶ 8–12. The Property was later transferred to the business
13

14   venture, but payments were missed, and the mortgage went into default in 2011. Id. at ¶ 19.

15             Over the years, Plaintiff has recorded several quit claim deeds related to the Property and
16   has recorded a “UCC Development Real Estate Services Mechanic’s Lien” against the Property.
17
     Id. at ¶ 26; Dkt. #7-4. Concurrently, several of the defendants have continued to seek foreclosure
18
     of the Property and have continued to send Plaintiff and his former partner notices at the Property.
19
     On December 16, 2016, unspecified defendants filed a complaint in King County Superior Court
20

21   seeking to foreclose on the Property. Dkt. #7 at ¶ 28. A guardian ad litem (“GAL”) was

22   appointed for Plaintiff due to significant health issues that were caused, at least in part, by the

23   mortgage default. Id. at ¶¶ 39–30. Ultimately, the GAL took actions that Plaintiff maintains
24
     2
25       Plaintiff has been granted leave to proceed in forma pauperis. Dkt. #3.
     3
26    The factual allegations laid out by Plaintiff are extensive but also appear to leave significant
     gaps. The Court recounts the facts in the broadest sense as the facts are ultimately of limited
27   importance to the Court’s decision.


     ORDER – 2
     were not in his best interest, including placing Plaintiff’s interest in the Property into a special
 1

 2   needs trust—for which the GAL was the trustee. Id.; Dkt. #7-5. Plaintiff believes that the GAL,

 3   a defendant, has acted to the benefit of several of the other defendants in this action. Dkt. #7 at

 4   ¶ 34.
 5
             Defendant indicates that a foreclosure sale is now scheduled to take place on June 16,
 6
     2019. Dkt. #6. Plaintiff’s Complaint lays out thirteen causes of action against the ten named
 7
     defendants. Dkt. #5. Plaintiff’s letter requesting relief does not clearly identify what claims he
 8
     relies upon for injunctive relief. Dkt. #6. However, Plaintiff’s affidavit appears to more
 9

10   particularly identify bases upon which the foreclosure sale cannot proceed. Dkt. #7. These

11   appear to include questions as to the ownership of the Property, questions as to the actions of the
12   GAL, questions as to whether his UCC lien is entitled to super-priority such that it must be
13
     satisfied before any foreclosure, and whether irregularities in the assignment of notes and deeds
14
     of trust preclude defendants’ standing to foreclose. Id. at ¶¶ 35–44.4
15
                                           III.    DISCUSSION
16

17       A. Legal Standard for a TRO

18           To support a TRO, the moving party must show: (1) a likelihood of success on the merits;

19   (2) a likelihood of irreparable harm to the moving party in the absence of preliminary relief; (3)
20   that a balance of equities tips in the favor of the moving party; and (4) that an injunction is in the
21
     public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The Ninth
22
     Circuit employs a “sliding scale” approach, according to which these elements are balanced, “so
23

24   4
       Plaintiff also alleges that Defendants Danial Womac and Fidelity National Law Group have
25   been acting as a debt collector and have taken actions that violate the Washington Consumer
     Protection Act and the federal Fair Debt Collection Practices Act. Dkt. #7 at ¶¶ 48–54. But
26   Plaintiff indicates that the attempted collection of “delinquent consumer debt” was from his
     business partner. Dkt. #7 at ¶ 53. Plaintiff does not clearly establish that he has standing to bring
27   these claims or that they are related to the foreclosure of the Property.


     ORDER – 3
     that a stronger showing of one element may offset a weaker showing of another.” Alliance for
 1

 2   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).5

 3          A party seeking a TRO without providing written or oral notice to the adverse party must

 4   satisfy additional requirements. Specifically, Federal Rule of Civil Procedure 65 requires that a
 5
     TRO may only issue without notice if
 6
            (A) specific facts in an affidavit or a verified complaint clearly show that
 7          immediate and irreparable injury, loss, or damage will result to the movant before
            the adverse party can be heard in opposition; and
 8          (B) the movant’s attorney certifies in writing any efforts made to give notice and
            the reasons why it should not be required.
 9

10   FED. R. CIV. P. 65(b)(1). This Court’s Local Civil Rules similarly express a strong preference

11   for requiring notice.
12          Motions for temporary restraining orders without notice to and an opportunity to
            be heard by the adverse party are disfavored and will rarely be granted. Unless
13
            the requirements of Fed. R. Civ. P. 65(b) for issuance without notice are satisfied,
14          the moving party must serve all motion papers on the opposing party before or
            contemporaneously with the filing of the motion and include a certificate of
15          service with the motion. The motion must also include contact information for
            the opposing party’s counsel or for an unrepresented party.
16

17   LCR 65(b)(1).

18       B. Plaintiff Has Not Provided Adequate Notice

19          On the facts of this case, the Court will not issue a TRO without notice to the Defendants.
20   First, Plaintiff provides no certificates of service showing that any Defendants have been served
21
     in this action or provided written or oral notice of this action. Plaintiff files only a blank “Proof
22

23
     5
       The Court notes that there is some question as to whether the Ninth Circuit’s “sliding scale” is
24   a separate approach. See A Woman’s Friend Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166,
25   1167 (9th Cir. 2018) (“plaintiff may also obtain a preliminary injunction by showing ‘serious
     questions go[ ] to the merits’ of its claims and a balance of hardships that tips ‘sharply’ towards
26   the plaintiff, so long as it makes a showing on the other two factors”) (quoting Alliance, 632 F.3d
     at 1135) (emphasis added). The Court need not address the question here as Plaintiff would not
27   succeed under either approach.


     ORDER – 4
     of Service.” Dkt. #1-11. Accordingly, Plaintiff must satisfy the requirements of Federal Rule of
 1

 2   Civil Procedure 65(b)(1) (requiring showing of harm before adverse party can be heard and

 3   indication of efforts to notify or why notice should not be required).

 4            Plaintiff does not attempt to argue that he will suffer imminent harm before the
 5
     Defendants may be heard. In fact, this Court’s local rules would specifically protect Plaintiff.
 6
     Plaintiff indicates that the foreclosure is to proceed on June 16, 2019. Under the Court’s local
 7
     rules,
 8
              [u]nless the court orders otherwise, the adverse party must (1) file a notice
 9
              indicating whether it plans to oppose the motion within twenty-four hours after
10            service of the motion, and (2) file its response, if any, within forty-eight hours
              after the motion is served. . . . If the movant meets the requirements of Fed. R.
11            Civ. P. 65(b), the court may grant the motion without awaiting a response.
12   LCR 65(b)(5). Had Plaintiff provided proper notice, Defendants would have been required to
13
     respond, if at all, within 48 hours and this Court would still have more than a week to consider
14
     the Motion. Defendants should be provided proper notice of the Motion.
15
              Plaintiff also does not show that he adequately attempted to give notice or that notice
16

17   should not be required. Plaintiff makes no factual showing that any effort was made to provide

18   Defendants either written or oral notice of this action or his request for a TRO. Nor does the

19   Plaintiff make any argument that notice should not be required under the facts of this case.
20            Because Plaintiff cannot satisfy the requirements of Federal Rule of Civil Procedure
21
     65(b)(1), this Court’s local rules required Plaintiff to “serve all motion papers on the opposing
22
     party before or contemporaneously with the filing of the motion and include a certificate of
23
     service with the motion. The motion must also include contact information for the opposing
24

25   party’s counsel or for an unrepresented party.” LCR 65(b)(1). Because Plaintiff fails to satisfy

26

27


     ORDER – 5
     the requirements for the issuance of a TRO without notice to the Defendants, under either Federal
 1

 2   Rule Civil Procedure 65 or Local Civil Rule 65, the Court denies the Motion.

 3      C. A Temporary Restraining Order Also Is Not Warranted

 4          Even if the Court were to consider the merits of a TRO, the Court does not believe that
 5
     those standards are satisfied here. Plaintiff’s Motion may raise several issues that warrant further
 6
     consideration. But Plaintiff does not clearly identify which claims entitle him to injunctive relief
 7
     and the scope of any injunctive relief. Further, Plaintiff does not provide adequate legal analysis
 8
     for the Court to weigh his likelihood of success on the merits. Most notably, Plaintiff does not
 9

10   clearly establish whether this Court can exercise jurisdiction over this matter.

11          Federal courts are courts of limited jurisdiction and a plaintiff bears the burden of
12   establishing that a case is properly filed in federal court. Kokkonen v. Guardian Life Ins. Co.,
13
     511 U.S. 375, 377 (1994); In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d 952,
14
     957 (9th Cir. 2001). The two main bases for federal court jurisdiction are federal question
15
     jurisdiction, where a plaintiff pleads a “colorable claim ‘rising under’ the Constitution or laws of
16

17   the United States,” and diversity jurisdiction, where a claim is “between parties of diverse

18   citizenship [and] exceeds the required jurisdictional amount, currently set at $75,000. Arbaugh

19   v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations omitted).
20          Plaintiff is unable to demonstrate diversity jurisdiction. Diversity jurisdiction requires
21
     complete diversity between plaintiffs and defendants. See Morris v. Princess Cruises, Inc., 236
22
     F.3d 1061, 1067 (9th Cir. 2001). Here, Plaintiff pleads that both he and his former business
23
     partner—Defendant Maruthai Shanmugam (“Defendant Shanmugam”)—are residents of King
24

25   County, Washington. Dkt. #5 at ¶¶ 1–3. This alone precludes diversity jurisdiction.

26

27


     ORDER – 6
            Plaintiff’s Complaint does not allow the Court to determine that federal question
 1

 2   jurisdiction is properly invoked. A federal question exists when the plaintiff’s claim arises

 3   “under the Constitution, laws, or treaties of the United States.” 28 U.S. C. § 1331. Plaintiff

 4   clearly pleads a claim under the Fair Debt Collection Practices Act (“FDCPA”). 15 U.S.C.
 5
     § 1692 et seq. But those claims appear to relate to “delinquent consume debt” of Defendant
 6
     Shanmugam, making it unclear whether Plaintiff has standing to pursue such claims or whether
 7
     the activities are related to the Property. On this record, the Court is unable to even determine
 8
     that the action is properly before this Court, much less that Plaintiff has demonstrated a likelihood
 9

10   of success on the merits.6

11          The Court also cannot conclude that Plaintiff has demonstrated that he will suffer
12   irreparable harm in the absence of a TRO. The Court presumes that Plaintiff lives on the
13
     Property, but Plaintiff otherwise does not directly address the issue beyond two paragraphs in his
14
     Compliant:
15
            135. The wrongful conduct of the above specified Defendants, and each of them,
16          unless restrained and enjoined by an Order of the Court, will continue to cause
17          great and irreparable harm to Plaintiff [], who retains a perfected super priority
            interest in the Property. Plaintiff will not have the beneficial use and enjoyment
18          of the Home and will lose the Property as a result of numerous fraudulent activities
            on part of the Defendants, collectively and individually.
19
            136. Plaintiff has no other plain, speedy or adequate remedy and the injunctive
20          relief prayed for below is necessary and appropriate at this time to prevent
21   6
       Plaintiff also references several other federal statutes in his Complaint, but none appear to
22   clearly provide for federal question jurisdiction. First, Plaintiff references the Truth in Lending
     Act, but does not make substantive claims under that statute. Dkt. #5 at ¶ 73 (mentioning TILA,
23   15 U.S.C. § 1601). Plaintiff does make a claim under the Real Estate Settlement Procedures Act,
     12 U.S.C. §§ 2601–2617. But again, Plaintiff argues that the violation occurred at the time of
24   the initial loan to Defendant Shanmugam and does not make clear that he has standing to pursue
25   those claims. Lastly, Plaintiff also references 28 U.S.C. § 2409a in his Complaint as providing
     jurisdiction. Dkt. #5. But that statute cannot provide jurisdiction because it deals with quiet title
26   actions in which the United States is a named defendant. 28 U.S.C. § 2409a. More problematic
     for Plaintiff, injunctive relief is not available under that statute. 28 U.S.C. § 2409a(c) (“No
27   preliminary injunction shall issue in any action brought under this section.”).


     ORDER – 7
            irreparable loss to Plaintiff. Plaintiff has suffered and will continue to suffer in
 1          the future unless Defendants’ wrongful conduct is restrained and enjoined because
 2          real property is inherently unique and it will be impossible for Plaintiff to
            determine the precise amount of damage it will suffer.
 3
     Dkt. #5 at ¶¶ 135–36. These overly conclusory statements, however, do not demonstrate that
 4
     loss of the Property will be an irreparable harm that cannot be remedied should Plaintiff prevail
 5

 6   in this matter. Plaintiff does not appear able to carry his burden of demonstrating that irreparable

 7   harm is likely in the absence of a TRO.

 8       D. Motion to Seal
 9
            Plaintiff submits a letter from a health care provider in support of his filings and has
10
     requested that the Court maintain the letter under seal. Dkts. #9 and #10. The Court treats the
11
     letter request as a Motion to Seal. The health care letter at issue primarily recounts aspects of
12
     Plaintiff’s health and attempts to provide the Court some context for its possible interactions with
13

14   Plaintiff. While the Court notes the “strong presumption of public access to the court’s files,”

15   LCR 5(g), the Court finds a compelling reason to seal the letter here. Kamakana v. City & Cnty.
16   Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The letter recounts Plaintiff’s sensitive health
17
     matters and does not provide any substantive material that the Court need rely on at this point.7
18
     Accordingly, the Court finds a compelling reason to maintain the letter under seal at this time.
19
                                          IV.     CONCLUSION
20

21          Accordingly, having considered the motions and the remainder of the record, the Court

22   finds and ORDERS that:

23

24

25
     7
26     The letter does indicate that the Court may wish to consider appointing counsel for Plaintiff,
     but the Court need not address this issue as Plaintiff has not sought to have counsel appointed to
27   represent him.


     ORDER – 8
       1. Plaintiff’s letter requesting emergency relief (Dkt. #6) is DENIED. The request is denied
 1

 2        without prejudice and Plaintiff may refile a motion for such relief after providing

 3        Defendants proper notice.

 4     2. Plaintiff’s letter requesting that the Court maintain under seal the letter from his health
 5
          care provider (Dkt. #9) is GRANTED. The letter from Plaintiff’s health care provider
 6
          (Dkt. #10) shall be maintained under seal.
 7
          DATED this 5th day of June 2019.
 8

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER – 9
